Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Superintendent of Elmira Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination finding him guilty of possessing property in an unauthorized area, possessing contraband and damaging state property. The Attorney General has informed this Court that, during the pendency of this proceeding, the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, because petitioner has been afforded all of the relief to which he is entitled, the petition is now dismissed as moot (see Matter of Ward v Goord, 43 AD3d 1257, 1257 [2007]).
Cardona, P.J., Mercure, Spain, Carpinello and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.